Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the prior art fails to teach, disclose, or suggest, either alone or in combination, an apparatus comprising: each pillar of the plurality of pillar pairs extending between a first insulating substrate and a second insulating substrate; and a dielectric material extending from the first insulating substrate and between each pillar pair of the plurality of pillar pairs and in contact with each pillar of the plurality of pillar pairs and the first insulating substrate as instantly claimed, and in combination with the additional limitations.
Regarding claim 29, the prior art fails to teach, disclose, or suggest, either alone or in combination, an apparatus comprising: a plurality of contacts extending through the insulating substrate and configured to couple digit lines with circuitry; a plurality of pillar pairs coupled with the plurality of contacts and configured as the digit lines, each pair of the plurality of pillar pairs comprising a first pillar in contact with the first storage element and a first contact of the plurality of contacts and comprising a second pillar in contact with the second storage element and a second contact of the plurality of contacts; and a dielectric material in contact with and extending between each pillar pair of the plurality of pillar pairs, the dielectric material in contact with the insulating substrate as instantly claimed, and in combination with the additional limitations.

Rejoinder
Claims 17-19 and 21-30 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on March 1, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 20 is partially withdrawn. Claims 31 and 32, directed to Species II remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 31-32. (Cancelled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Jose R Diaz/Primary Examiner, Art Unit 2815